DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the amendment dated on 06/30/2022.
Claims 1, 9 and 10 have been amended and all other claims are previously presented.
Claim 4 have been canceled.
Claims 1-3 and 5-10 are submitted for examination.
Claims 1-3 and 5-10 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s amendment filed on June 30, 2022 has claims 1, 9 and 10 amended, claim 4 canceled and all other claims are previously presented. Among the amended claims, claims 1, 9 and 10 are independent ones, and thus, the amendment necessitates a new ground of rejection.
Applicant’s remark, filed on June 30, 2022 at pages 7-8, indicates, “Applicant respectfully submits that the combination of Kruhlick in view of Engbersen taken alone or in combination, fails to teach or suggest at least the above-highlighted features of claim 1. Regarding claim 1, in the Office Action (page 3-4) the Examiner argues that Kruglick discloses all claim elements except for "selecting the data related to the first identifier from the data related to the first identifier and the second identifier received from the data management device", further Id. at pages 4-5 "the second identifier from the identifiers stored" and "receiving the data related to the first identifier and the second identifier from the data management device." In order to make up for this deficiency, the Examiner cites Engbersen.  However, Engbersen merely discloses a range identifier, effectively indicating, for all possible values of the data item, which of the rule ranges corresponding to that data item a value intersects. Also, each context identifier corresponding to a said context-specific rule set to be used for classification of the associated packet. Finally, Engbersen only discloses the rule set identifier, e.g. the application ID, to the search key to produce separate search keys for each application rule set," and "a VPN identifier".  Additionally, Ishikawa, Naccahe, and Bauban do not remedy this gap in teaching. Thus, they do not disclose, teach or suggest the identifier of the present invention, especially, the first identifier identifying target data to be processed and the second identifier selected from the stored first identifiers for past queries. Further, they do not disclose, teach or suggest the reception of receiving the data related to the first identifier and the data related to the second identifier from the data management device. Therefore, Applicant requests that the rejection of claim 1, and the claims that depend from claim 1 be withdrawn. Claims 9 and 10 contain similar limitations and should be allowable for at least similar reasons.”
Applicant’s argument has been considered and is found persuasive. Therefore, Applicant’s amendment necessitates a new ground of rejection. Accordingly, a new ground of rejection based on the newly identified prior-art by Mingkun et al. (CN 107463693) hereinafter Mingkun and Powell et al. (US 8,799,311) hereinafter Powell have been applied to the amendment.
Specifically, Mingkun discloses a data processing method, a device, a terminal and a computer readable storage medium, wherein the method comprises the following steps: acquiring a first data identifier from a database query statement, wherein the first data identifier comprises a target data identifier and a data position identifier; determining a target database identifier and a target data table identifier according to the data position identifier; searching target data according to the target database identifier, the target data table identifier and the target data identifier; a database query statement is executed on the target data. The embodiment of the invention can convert the target data identification into the corresponding target database and the target data table, thereby realizing the data storage mode of multiple database and multiple data tables of the relational database. When the data is stored in a multi-database multi-data table storage mode, the data amount stored in each data table is far smaller than the data amount stored in the data table when a single database is used in the prior art, so that the target data can be searched more quickly, and the data reading and writing efficiency is improved. 
The newly applied prior art by Powell, discloses methods, program products, and systems implementing intelligent data caching are disclosed. For example, a client can send a request for data to a server. The request can include a query and a query context. The query can retrieve more data than can be displayed in a current page. The query context can specify a quantity of data records that can be displayed in the current page. The client can receive from the server two sets of data in response to the request. The first set of data can include row identifiers of data records that satisfy the query. The second set of data can include data records that can be displayed in the current page. The client can store the two sets of data in one or more buffers (e.g., two buffers) and update the buffer(s) when different data records are displayed (e.g., when a user scrolls through pages) (See Cols. 1 and 3). Thus, Examiner submits that Powell teaches the limitation, “transmitting a first identifier and a second identifier to a data management device as a query, the first identifier identifying target data to be processed, the second identifier being different from the first identifier and being included in identifiers transmitted to the data management device that stores data in association with an identifier of the data, to the data management device”, “storing the first identifiers transmitted to the data management device for past queries” and “receiving the data related to the first identifier and the data related to the second identifier from the management device” (See detailed rejection below).
Regarding applied prior art by Engbersen, discloses in parag. [0008], “In each case, the item search for a particular data item involves the selection, via some form of search data structure, of an identifier corresponding to the value of that data (i.e. second identifier) item from a predetermined set of identifiers (i.e. first identifiers). This set of identifiers, referred to herein as “range identifiers”, effectively indicate, for all possible values of the data item, which of the rule ranges corresponding to that data item a value intersects”. Thus, Examiner submits that Engbersen clearly teaches the amended feature limitation, “selecting the second identifier from the stored first identifiers”. (See rejection below).
Based on the rationale aforementioned, the examiner submits that the new combination of prior-art references by Mingkun, Engbersen and Powell would render the claimed limitations obvious. Please refer to the detailed prior-art rejection below.
Applicant’s remarks regarding amended independent claims 9 and 10 has been considered and is addressed based on the same rationale presented for the amended claim 1. Please refer to the rejection to the claims in details below.
 Applicant’s remark, filed on June 30, 2022 at page 8, indicates, “Claims 2-3 are rejected under 35 U.S.C. § 103 as being unpatentable over Kruglick in view of Engbersen and further in view of US Patent Application Publication No. 2012/0284299 to Ishikawa ("Ishikawa"). Applicant traverses these rejections for the reasons provided above and for the following reasons. In the Office Action (page 7-8) the Examiner argues that Ishikawa discloses "selecting a third identifier different from the first identifier and the identifier transmitted to the data management device, and transmits the third identifier to the data management device in addition to the first identifier and the second identifier." However, Ishikawa merely discloses "In the formula (1), the value p that identifies a time chunk increases as the recording of the request log proceeds, and the first time chunk in which the singularity assess processing is started forms a singular point." as a description associated with identification, but does not disclose any identifier. Thus, Kruglick in view of Engbersen in view of Ishikawa does not disclose selecting a third identifier different from the first identifier and the identifier transmitted to the data management device, and transmits the third identifier to the data management device in addition to the first identifier and the second identifier.”
Applicant’s remarks regarding dependent claims 2 and 3 has been considered and is found not persuasive as follows:
Ishikawa on Parag. [0053] discloses “the request set is generated to include a plurality of dummy requests containing dummy values (plurality identifiers 1st, 2nd, 3rd, etc.)” and Engbersen, Parag. [0008]; “In each case, the item search for a particular data item involves the selection, via some form of search data structure, of an identifier corresponding to the value of that data (i.e. first, second, third, fourth, identifier) item from a predetermined set of identifiers (i.e. first identifiers). The set of identifiers, referred to herein as “range identifiers”, effectively indicate, for all possible values of the data item, which of the rule ranges corresponding to that data item a value intersects.” … Parag. [0020], “selecting a range identifier corresponding to the value of the data item from a predetermined set of range identifiers for that data item, the set of range identifiers indicating, for all possible values of the data item, which of the rule ranges corresponding to the data item in the rule set a value intersects, wherein the indicator associated with a said frequently occurring value for a data item is the range identifier corresponding to that value of the data item”. Thus, Examiner respectfully submits that the applied references still disclose the limitations on claims 2 and 3.

Applicant’s remark, filed on June 30, 2022 at pages 8-9, indicates, “Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Kruglick in view of Engbersen and further in view of US Patent Application Publication No. 2016/0173473 to Naccache ("Naccache"). Applicant traverses this rejections for the reasons provided above and for the following reasons. The Examiner argues that Kruglick in view of Engbersen fail to disclose "the operations further comprises authenticating a transmission source that transmits the first identifier based on the data selected' and cites Naccache as teaching this feature. However, Naccache only discloses "a login type identifier by which the user's identity is communicated." Therefore, the combination of Kruglick in view of Engbersen and further in view Naccache fails to teach or suggest every feature of claim 7.”
Applicant’s remarks regarding dependent claim 7 has been considered and is found not persuasive.  Naccache specifically teaches the operations further comprising authenticating a transmission source (see Naccache, Abstract section, which discloses authenticating a user's communications terminal with an authentication server connected to a gateway terminal by using a communications network.”).  The examiner submits that the new combination of Mingkun, Engbersen, Powell and Naccache would render the claim obvious.
Applicant’s remark, filed on June 30, 2022 at pages 9, indicates, “Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Kruglick in view of Engbersen and further in view of US Patent Application Publication No. 2007/0094714 to Bauban ("Bauban"). Applicant traverses this rejections for the reasons provided above and for the following reasons. The Examiner argues that the combination of Kruglick and Engbersen do not disclose "wherein the data related to the first identifier is a password or biological information which is used for authentication" and cites Bauban as teaching this feature. However, Bauban only discloses "authentication identifiers in order to authorize the user to access a service " (see paragraphs 0009, and abstract), "the provider identifier" (see paragraph 0011), "the service identifiers" (see paragraph 0013), "the authentication identifier as a function in particular of the selected provider identifier" (see paragraph 0013), "the authentication process identifier", and "the user identifier" (see paragraph 0037). As such, Bauban fails to teach or suggest wherein the data related to the first identifier is a password or biological information which is used for authentication. Therefore, the combination of Kruglick in view of Engbersen and further in view Bauban fails to teach or suggest every feature of claim 8.”
Applicant’s remarks regarding dependent claim 8 has been considered and is found persuasive.  A new reference by Sumino (US 6,957,338) has been applied. Sumino discloses a data processing device which needs the individual authentication can be used and managed with higher security. The individual authentication system for authenticating the user of a data processing device storing a password comprises an individual authentication card for storing bio logical information and a password for identifying a registered user. In addition discloses using an identification number related to a password and biological information.

Claim Objections
Amended claim 1 recites the limitation “storing the first identifiers …”.  There is an insufficient antecedent basis for “the first identifiers” in the claim. Appropriate correction is required.
Claims 5 and 6 are objected to because of the following informalities:  Claims 5 and 6 are dependent of claim 4. However, the status of the pending claim 4 is canceled due to the amendment.  For examination purpose, claims 5-6 are treated as they are dependent to claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mingkun et al. (CN 107463693B) hereinafter Mingkun in view of Engbersen et al. (US 20040264373) hereinafter Engbersen and further in view of Powell et al. (US 8,799,311) hereinafter Powell.
As per claim 1, Mingkun teaches an information processing device (Mingkun, page 7, parag. [0014]; “Fig. 4 is a schematic structural diagram of a data processing apparatus according to an embodiment of the present invention, where the apparatus is configured to implement the method according to the embodiment, and the apparatus is located in a terminal.”) comprising:
a memory (Mingkun, page 8, parag. [0015]; “the terminal may include: a housing (not shown), a first memory 401, a first Central Processing Unit (CPU) 402 (also called a first processor, hereinafter referred to as CPU), a computer program stored in the first memory 401 and operable on the first processor 402.”); and
at least one processor coupled to the memory, the processor performing operations (Mingkun, page 8, parag. [0015]; “the terminal may include: a housing (not shown), a first memory 401, a first Central Processing Unit (CPU) 402 (also called a first processor, hereinafter referred to as CPU), a computer program stored in the first memory 401 and operable on the first processor 402, a circuit board (not shown), and a power circuit (not shown). The circuit board is arranged in a space enclosed by the shell; the CPU402 and the first memory 401 are provided on the circuit board; the power supply circuit is used for supplying power to each circuit or device of the terminal; the first memory 401 is used for storing executable program codes; the CPU402 reads the executable program code stored in the first memory 401 to run a program corresponding to the executable program code.”), the operations comprising:
[transmitting a first identifier and a second identifier to a data management device as a query, the first identifier identifying target data to be processed, the second identifier being different from the first identifier and being included in identifiers transmitted to the data management device that stores data in association with an identifier of the data, to the data management device]; and
[selecting the data related to the first identifier from the data related to the first identifier and the second identifier received from the data management device];
[wherein the operations further comprises:
storing the first identifiers transmitted to the data management device for past queries];
[selecting the second identifier from the stored first identifiers]; and
[receiving the data related to the first identifier and the data related to the second identifier from the management device]. 
 Mingkun does not teach:
transmitting a first identifier and a second identifier to a data management device as a query, the first identifier identifying target data to be processed, the second identifier being different from the first identifier and being included in identifiers transmitted to the data management device that stores data in association with an identifier of the data, to the data management device; and
 selecting the data related to the first identifier from the data related to the first identifier and the second identifier received from the data management device;
wherein the operations further comprises:
storing the first identifiers transmitted to the data management device for past queries
selecting the second identifier from the stored first identifiers,
receiving the data related to the first identifier and the data related to the second identifier from the management device.
However, Engbersen teaches
selecting the data related to the first identifier from the data related to the first identifier and the second identifier received from the data management device (Engbersen, Para. 0019, performing a preliminary test for at least one data item in said group, the preliminary test comprising testing the value of the data item in the packet for a match with any of a predetermined set of frequently-occurring values for that data item, each frequently-occurring value being associated with a predetermined indicator, and, if a match is obtained, selecting for the data item the indicator associated with the matching frequently-occurring value; Para. 0020, selecting a range identifier corresponding to the value of the data item from a predetermined set of range identifiers for that data item, the set of range identifiers indicating, for all possible values of the data item, which of the rule ranges corresponding to the data item in the rule set a value intersects, wherein the indicator associated with a said frequently occurring value for a data item is the range identifier corresponding to that value of the data item); and
selecting the second identifier from the stored first identifiers (Engbersen, Parag. [0008]; “In each case, the item search for a particular data item involves the selection, via some form of search data structure, of an identifier corresponding to the value of that data (i.e. second identifier) item from a predetermined set of identifiers (i.e. first identifiers). This set of identifiers, referred to herein as “range identifiers”, effectively indicate, for all possible values of the data item, which of the rule ranges corresponding to that data item a value intersects.”).
Therefore, it is obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to incorporate the teachings of Engbersen with the system and method of Mingkun given the benefit of classifying data in a data processing device according to a plurality of sets of processing rules, wherein each rule of each set defines a plurality of rule ranges each indicating a range of possible identifiers of a corresponding data item.
The combination of Mingkun and Engbersen does not teach:
transmitting a first identifier and a second identifier to a data management device as a query, the first identifier identifying target data to be processed, the second identifier being different from the first identifier and being included in identifiers transmitted to the data management device that stores data in association with an identifier of the data, to the data management device;
receiving the data related to the first identifier and the data related to the second identifier from the management device.
However, Powell teaches:
transmitting a first identifier and a second identifier to a data management device as a query, the first identifier identifying target data to be processed, the second identifier being different from the first identifier  and being included in identifiers transmitted to the data management device that stores data in association with an identifier of the data, to the data management device (Powell, Col. 1, lines 32-51; “A client can send a request for data to a server. The request can include a query and a query context. The query can retrieve more data than can be displayed in a current page. The query context can specify a quantity of data records that can be displayed in the current page. The client can receive from the server two sets of data in response to the request. The first set of data can include row identifiers of data records that satisfy the query. The second set of data can include data records that can be displayed in the current page. The client can store the two sets of data in one or more buffers (e.g., two buffers) and update the buffer(s) when different data records are displayed (e.g., when a user scrolls through pages). In some implementations, on a server, a result set can be retrieved from a database in response to a query from a client. The result set can include multiple data records, each data record corresponding to an identifier. The identifiers of all data records can be sent to the client along with a portion of the result set and a size of the result set.” … Col. 3, lines 21-28; “The data request can include the query and a query context. The query context can include a count of data records to be processed. The count of data records can be a number of data records that can be displayed in display area 102a, or any number (e.g., 2x number of data records that can be dis played). The query context can include offset specifying from which data record (e.g., record 1) the number of data records that are to be retrieved.” …. Col. 4, lines 37-47; “Paging cache 206 can be created at the first time when application server 202 receives the data request containing a specific query, and be utilized to intelligently retrieve data upon subsequent data requests. Paging cache 206 can keep all row identifiers of rows that match the query, including row identifiers that have been deleted.  If paging cache 206 has already been created, a simplified query can be performed on database 122. The simplified query can fetch data records based on row identifiers or an index and an offset or both, as specified in the data request.” Examiner submits that the identifiers (i.e., distinct first and second identifiers) are specified and transmitted as a part of the data request for data retrieval.  The retrieved data is returned to the client as a result set including multiple data records, with each data record having a corresponding identifier);
wherein the operations further comprises: storing the first identifiers transmitted to the data management device for past queries (Powell, Col. 3, lines 38-40; “The data identifiers and data records can be stored in data identifier buffer 104a and data record buffer 106a, respectively.” … Col. 4, lines 31-43; “In response to the data request, data manager 204 can send a request to paging cache 206. Paging cache 206 can store a data identifier (e.g., row identifier) map. The row identifier map can correspond to a client identifier and a query (or query handle) to allow different clients to have different row identifier maps, and to allow different queries of a same client to have different row identifier maps. Paging cache 206 can be created at the first time when application server 202 receives the data request containing a specific query, and be utilized to intelligently retrieve data upon subsequent data requests. Paging cache 206 can keep all row identifiers of rows that match the query, including row identifiers that have been deleted.”); and
receiving the data related to the first identifier and the data related to the second identifier from the management device (Powell, Col. 3, lines 29-42; “ Client 100 can receive a response from server 120. The response can include data identifiers, data records, and a data size. The data identifiers can include row identifiers (e.g., row identifiers “1” through "600) of the data records that satisfy conditions specified in the query. The data records can be a portion (e.g., data records one through four) of all data records that satisfy conditions specified in the query and the count. For example, the data records can be a portion of all data records that can be displayed in a page in display area 102a, starting from the offset (e.g., record 1). The data identifiers and data records can be stored in data identifier buffer 104a and data record buffer 106a, respectively. The data size in the response can specify a total number of data records that match the query (e.g., 600). Col. 4, lines 37-47; “Paging cache 206 can be created at the first time when application server 202 receives the data request containing a specific query, and be utilized to intelligently retrieve data upon subsequent data requests. Paging cache 206 can keep all row identifiers of rows that match the query, including row identifiers that have been deleted.  If paging cache 206 has already been created, a simplified query can be performed on database 122. The simplified query can fetch data records based on row identifiers or an index and an offset or both, as specified in the data request.”).
Mingkun, Engbersen and Powell are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for a secure and efficient method to access and manage user data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Powell system into Mingkun-Engbersen system, with a motivation to provide an efficient method to manage and query different data sets records using data records identifiers (Powell, Abstract).

As per claim 5, the combination of Mingkun, Engbersen and Powell teaches the information processing device according to claim 4. Engbersen teaches wherein the operations further comprises randomly selecting the second identifier (Engbersen, Parag. [0008]; “In each case, the item search for a particular data item involves the selection, via some form of search data structure, of an identifier corresponding to the value of that data (i.e. second identifier) item from a predetermined set of identifiers (i.e. first identifiers). This set of identifiers, referred to herein as “range identifiers”, effectively indicate, for all possible values of the data item, which of the rule ranges corresponding to that data item a value intersects.”).

As per claim 6, the combination of Mingkun, Engbersen and Powell teaches the information processing device according to claim 4. Engbersen teaches wherein the operations further comprises selecting a predetermined number of second identifiers (Engbersen, Parag. [0019]; “performing a preliminary test for at least one data item in said group, the preliminary test comprising testing the value of the data item in the packet for a match with any of a predetermined set of frequently-occurring values for that data item, each frequently-occurring value being associated with a predetermined indicator, and, if a match is obtained, selecting for the data item the indicator associated with the matching frequently-occurring value” … Parag. [0020]; selecting a range identifier corresponding to the value of the data item from a predetermined set of range identifiers for that data item, the set of range identifiers indicating, for all possible values of the data item, which of the rule ranges corresponding to the data item in the rule set a value intersects, wherein the indicator associated with a said frequently occurring value for a data item is the range identifier corresponding to that value of the data item”).

As per claim 9, it is a method claim that recites limitations to those of claim 1, and therefore it is rejected for the same rationale applied to claim 1.

As per claim 10, it is a non-transitory computer-readable recording medium claim that recites limitations to those of claim 1, and therefore it is rejected for the same rationale applied to claim 1.


Claims 2-3 are rejected under 35 U.S.C. 103 as being Mingkun et al. (CN 107463693B) hereinafter Mingkun in view of Engbersen et al. (US 20040264373) hereinafter Engbersen and in view of Powell et al. (US 8,799,311) hereinafter Powell, as applied to claim 1, and further in view of Ishikawa et al. (US 20120284299) hereinafter Ishikawa.
As per claim 2, the combination of Mingkun, Engbersen and Powell teaches the information processing device according to claim 1. 
The combination of Mingkun, Engbersen and Powell does not teach:
wherein the operations further comprises:
 selecting a third identifier different from the first identifier and the identifier transmitted to the data management device, and transmits the third identifier to the data management device in addition to the first identifier and the second identifier. 
However, Ishikawa teaches:
wherein the operations further comprises:
 selecting a third identifier different from the first identifier and the identifier transmitted to the data management device, and transmits the third identifier to the data management device in addition to the first identifier and the second identifier (Ishikawa, Parag. [0053]; “When the diffusion request is generated as a single request, the diffusion request is combined by the OR operator with a search value that specifies the search target of a dummy request. In the case where the diffusion request is generated as a request set, the request set is generated to include a plurality of dummy requests containing dummy values (plurality identifiers 1st, 2nd, 3rd, etc) that statistically make the access log uniform.”). 
Therefore, it is obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to incorporate the teachings of Ishikawa with the system and method of Mingkun, Engbersen and Powell given the benefit of acquiring an original request including a current search value that specifies information to be acquired from a database.

As per claim 3, the combination of Mingkun, Engbersen, Powell and Ishikawa discloses the information processing device according to claim 2. Engbersen further teaches wherein the operations further comprises selecting the third identifier from the identifiers stored in the data management device (Engbersen, Parag. [0008]; “In each case, the item search for a particular data item involves the selection, via some form of search data structure, of an identifier corresponding to the value of that data (i.e. second identifier) item from a predetermined set of identifiers (i.e. first identifiers). This set of identifiers, referred to herein as “range identifiers”, effectively indicate, for all possible values of the data item, which of the rule ranges corresponding to that data item a value intersects.” … Parag. [0020], “selecting a range identifier corresponding to the value of the data item from a predetermined set of range identifiers for that data item, the set of range identifiers indicating, for all possible values of the data item, which of the rule ranges corresponding to the data item in the rule set a value intersects, wherein the indicator associated with a said frequently occurring value for a data item is the range identifier corresponding to that value of the data item”).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mingkun et al. (CN 107463693B) hereinafter Mingkun in view of Engbersen et al. (US 20040264373) hereinafter Engbersen and in view of Powell et al. (US 8,799,311) hereinafter Powell, as applied to claim 1, and further in view of Naccache (US 20160173473).
As per claim 7, the combination of Mingkun, Engbersen and Powell teaches the information processing device according to claim 1. Powell further teaches [wherein the operations further comprises authenticating a transmission source that] transmits the first identifier based on the data selected (Powell, Col. 11, lines 33-37; “The server can determine (806) a quantity of the one or more data identifiers in the paging buffer, and determine a portion of the result set that corresponds to the first records. The server can transmit (808) to the client the portion of the result set and the quantity of the one or more data identifiers.” … Claim 10; “transmitting, to the client, the portion of the result set and the data identifiers, wherein only the one or more data records corresponding to the portion of the result set include data fields that are other than the data identifiers.”).
The combination of Mingkun, Engbersen and Powell do not teach: 
wherein the operations further comprises authenticating a transmission source [that transmits the first identifier based on the data selected].
However, Naccache teaches: 
wherein the operations further comprises authenticating a transmission source … (Naccache, Abstract, “authenticating a user's communications terminal with an authentication server connected to a gateway terminal by using a communications network.”).
Therefore, it is obvious to one ordinary skilled in the art at the time the invention was made to incorporate the teachings of Naccache with the system and method of Mingkun, Engbersen and Powell given the benefit of obtaining data representing identity of a user by a gateway terminal.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mingkun et al. (CN 107463693B) hereinafter Mingkun in view of Engbersen et al. (US 20040264373) hereinafter Engbersen and in view of Powell et al. (US 8,799,311) hereinafter Powell, as applied to claim 1, and further in view of Sumino (US 6,957,338).
As per claim 8 the combination of Mingkun, Engbersen and Powell teaches the information processing device according to claim 1. 
The combination of Mingkun, Engbersen and Powell do not disclose: 
wherein the data related to the first identifier is a password or biological information which is used for authentication. 
However, Sumino teaches:
wherein the data related to the first identifier is a password or biological information which is used for authentication (Sumino, Col. 2, lines 1-14; “According to the above structure, data collation with respect to the biological information and the password is performed so that the individual authentication can be realized in multiple steps and illegal usage by an illegal (i.e., not registered) user can be prevented. The data processing device may have an identification number input device by which the user inputs an identification number. In this case, the card stores an identification number for identifying the registered user, and has a function of collating the stored identification number with the identification number input by the identification number input device. Typically, the biological information is fingerprint data, and preferably, a plurality of fingerprint data.”).
Therefore, it is obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to incorporate the teachings of Sumino with the system and method of Mingkun, Engbersen and Powell given the benefit to authorize access by a user to a service dispensed by a service server of a provider identified by a provider identifier via a communication network.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kingham, et al. (US 2004/011416): relates to a method for communicating with a process. The method receives a request including a target data identifier and a process identifier, retrieves target data including an target data type from a database based on the received target data identifier, selects instructions based on the target data type and the process identifier, generates a data object and populating the data object with the retrieved target data according to the selected instructions, and transmits the generated data object to a process corresponding to the received process identifier.
Sato (US 2015/0317542): relates to transmitting a first recording instruction information to the second device via the communication unit when the operation unit receives a user's operation to select one first identifier. The program instructions include transmitting a second recording instruction information to the second device via the communication unit when the operation unit receives a user's operation to select one second identifier.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX D CARRASQUILLO whose telephone number is (571)270-5045. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.D.C./Examiner, Art Unit 2498       

/YIN CHEN SHAW/Supervisory Patent Examiner, Art Unit 2498